Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

an installation angle a between the lower side portion and the upper side portion is within the range of 20 degrees to 70 degrees, with respect to the direction of movement of the automobile". 
It is unclear how the sensor electrode is placed with respect to the vehicle, angle, and direction. The closest drawing that shows and angle is Fig. 11C please provide further details.
Examiner will define sensor electrode positioned at any angle. 

Claim 4 recites the limitation “an installation angle a between the lower side portion and the upper side portion is within the range of 30 degrees to 60 degrees, with respect to the direction of movement of the automobile.". 
It is unclear how the sensor electrode is placed with respect to the vehicle, angle, and direction, The closest drawing that shows and angle is Fig. 11C please provide further details. 
Examiner will define sensor electrode positioned at any angle. 

4.	Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6 and 7 recites the limitation “the connecting portion is located at the ends of the lower side portion and the upper side portion". 

Examiner will define sensor electrode with a C shape. 


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    744
    563
    media_image1.png
    Greyscale

5.	Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KUBO et al. (US 2017/0350169 A1).
Regarding to claim 1, KUBO discloses a capacitive proximity sensor (Fig. 1 Item 1 discloses the proximity sensor 1 in Paragraphs [0050]), comprising: 
a resonance circuit (Fig. 1 Item 20 discloses LCR resonance circuit in Paragraphs [0050]) having a sensor electrode (Fig. 1 Item 22 discloses sensor electrode 22 in Paragraphs [0051]) and a microcomputer (Fig. 1 Item 40 discloses a microcomputer Paragraphs [0050]) that inputs a signal for detecting a user to the resonance circuit, wherein:
the sensor electrode (Fig. 1 Item 22 discloses sensor electrode 22 in Paragraphs [0051]) has an upper side (Fig. 1 Item 22 discloses sensor electrode 22 has upper side in Paragraphs [0051]) portion, a lower side portion (Fig. 1 Item 22 discloses sensor electrode 22 has lower side in Paragraphs [0051]) arranged with a predetermined spacing from the upper side portion, and a connecting portion (Fig. 1 Item 22 discloses sensor electrode 22 middle section between top and bottom surfaces  in Paragraphs [0051]) that electrically connects the upper side portion (Fig. 1 Item 22 discloses sensor electrode 22  top) and the lower side portion (Fig. 1 Item 22 discloses sensor electrode 22  bottom;
the lower side portion (Fig. 1 Item 22 discloses sensor electrode 22  bottom is arranged farther from an area through which the user passes than the upper side portion (Fig. 1 Item 22 discloses sensor electrode 22  top; and
the installation height of the upper side portion (Fig. 1 Item 22 discloses sensor electrode 22 top) is greater than or equal to the installation height of the lower side portion (Fig. 1 Item 22 discloses sensor electrode 22 top and bottom are separated equally.

    PNG
    media_image2.png
    693
    682
    media_image2.png
    Greyscale

Regarding to claim 2, KUBO discloses a capacitive proximity sensor (Fig. 1 Item 1 discloses the proximity sensor 1 in Paragraphs [0050]), according to claim 1, wherein: 
the installation height of the upper side portion (Fig. 1 or 10 Item 22 or 103 discloses sensor electrode 22 top or 103 a with a height higher in Paragraphs [0051 & 128]) is higher than the installation height of the lower side portion (Fig. 1 or 10 Item 22 or 103 discloses sensor electrode 22 top or 103 b with a height lower in Paragraphs [0051 & 128].

Regarding to claim 5, KUBO discloses a capacitive proximity sensor (Fig. 1 Item 1 discloses the proximity sensor 1 in Paragraphs [0050]), according to claim 1, wherein: 
the sensor electrode is arranged on an automobile (Fig. 1 Item 22 discloses sensor electrode 22 placed a door handle of a vehicle in Paragraphs [0001 & 0051]); and
the total length of the upper side portion (Fig. 1 or 10 Item 22 or 103 discloses sensor electrode 22 top or 103 a with a total length similar in Paragraphs [0051 & 128]) in the vehicle width direction is no less than the total length of the lower side portion (Fig. 1 or 10 Item 22 or 103  discloses sensor electrode 22 top or 103 b with a total length similar in Paragraphs [0051 & 128] in the vehicle width direction, and the lower side portion is arranged so as to face the upper side portion (Fig. 1 or 10 Item 22 top & bottom  or 103 A & b discloses sensor electrode which can be placed in various positions in Paragraphs [0051 & 128].


Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
in FIG. 3B, the sensing area 101b of the middle sensor portion 101B of the lower electrostatic sensor 101 is directed to the outside of the vehicle 1 so as to have a predetermined angle with respect to the vertical direction

6	Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over KUBO et al. (US 2017/0350169 A1)) in view of SUGIURA et al. (JP 2015/021238 A).

Regarding to claim 3, KUBO discloses the capacitive proximity sensor according to claim 1, wherein: 
the sensor electrode is arranged on an automobile (Fig. 1 Item 22 discloses sensor electrode 22 placed a door handle of a vehicle in Paragraphs [0001 & 0051]); and
However KUBO does not explicitly teach an installation angle a between the lower side portion and the upper side portion is within the range of 20 degrees to 70 degrees, with respect to the direction of movement of the automobile.
SUGIURA teaches an installation angle a between the lower side portion and the upper side portion is within the range of 20 degrees to 70 degrees, with respect to the direction of movement of the automobile. (FIG. 3B Item 101b discloses the sensing area of the lower electrostatic sensor 101 is directed to the outside of the vehicle 1 so as to have a predetermined angle with respect to the vertical direction).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrode of KUBO to replace the electrode placed predetermined angle as taught by SUGIURA in order to provide better measuring accuracy and sensitivity.

Regarding to claim 4, KUBO discloses the capacitive proximity sensor according to claim 1, wherein: 
the sensor electrode is arranged on an automobile (Fig. 1 Item 22 discloses sensor electrode 22 placed a door handle of a vehicle in Paragraphs [0001 & 0051]); and
However KUBO does not explicitly teach an installation angle a between the lower side portion and the upper side portion is within the range of 30 degrees to 60 degrees, with respect to the direction of movement of the automobile.
SUGIURA teaches an installation angle a between the lower side portion and the upper side portion is within the range of 30 degrees to 60 degrees, with respect to the direction of movement of the automobile. (FIG. 3B Item 101b discloses the sensing area of the lower electrostatic sensor 101 is directed to the outside of the vehicle 1 so as to have a predetermined angle with respect to the vertical direction).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrode of KUBO to replace the electrode placed predetermined angle as taught by SUGIURA in order to provide better measuring accuracy and sensitivity.

7.	Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over KUBO et al. (US 2017/0350169 A1)) in view of IKEDA et al. (JP 2931588 B1).

Regarding to claim 6, KUBO discloses the capacitive proximity sensor according to claim 1.
However KUBO does not explicitly teach wherein the connecting portion is located at the ends of the lower side portion and the upper side portion, and the sensor electrode constitutes a C shape.
IKEDA teaches wherein the connecting portion is located at the ends of the lower side portion and the upper side portion, and the sensor electrode constitutes a C shape. (FIG. 6, in a capacitor-side electrode 11 having a C-shape to improve sensitivity) 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrode of KUBO to replace the electrode with C shape as taught by IKEDA in order to provide better measuring sensitivity.

Regarding to claim 7, KUBO discloses the capacitive proximity sensor according to claim 5.
However KUBO does not explicitly teach wherein the connecting portion is located at the ends of the lower side portion and the upper side portion, and the sensor electrode constitutes a C shape.
IKEDA teaches wherein the connecting portion is located at the ends of the lower side portion and the upper side portion, and the sensor electrode constitutes a C shape. (FIG. 6, in a capacitor-side electrode 11 having a C-shape to improve sensitivity) 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrode of KUBO to replace the electrode with C shape as taught by IKEDA in order to provide better measuring sensitivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868